Citation Nr: 1540758	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-20 646	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia, to include as due to service-connected disability.  

2.  Entitlement to service connection for polyuria, to include as due to service-connected disability.   

3.  Entitlement to an increased rating for diabetes mellitus (type II) with obesity, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini

INTRODUCTION

The Veteran had active military service from March 1969 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

By way of history, in the above March 2011 rating decision, the RO denied the Veteran's claims of service connection for obesity, for gout, for hyperlipidemia, for irritable bowel syndrome (IBS), for polyuria, and for an eye disability (diabetic retinopathy).  It otherwise granted service connection and assigned a noncompensable rating (0 percent) for hypertension, continued a 20 percent rating for service-connected diabetes mellitus (type II), and denied a claim for a total disability rating based on individual unemployability (TDIU).  

The Veteran filed a notice of disagreement (NOD) with respect to all the claims decided.  

In a June 2013 statement of the case (SOC), the RO identified as being on appeal the claims of service connection for obesity, for hyperlipidemia, for polyuria, and for an eye disability.  It also identified as being on appeal the claims for higher ratings for both service-connected diabetes mellitus and hypertension.  

In a July 2013 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran appears to identify that he was only appealing the issues of service connection for obesity, for hyperlipidemia, and for polyuria, as well as an evaluation greater than 20 percent for service-connected diabetes mellitus (type II), and the claim for a TDIU.   

Thereafter, in an August 2013 rating decision, the RO granted service connection for gout and for IBS and assigned 60 percent and 10 percent ratings, respectively.  It also granted service connection for obesity and combined the disorder with the service-connected diabetes mellitus (type II).  Furthermore, the RO increased the Veteran's disability rating for diabetes mellitus (type II) with obesity from 20 percent to 40 percent, increased the disability rating for hypertension from noncompensable to 10 percent, and also granted the Veteran's claim for a TDIU.   

Therefore, while an April 2015 VA Form 8 (Certification of Appeal) notes eight issues as having been certified for appellate review, the Board concludes, in light of the above discussion, that the only claims currently on appeal are service connection for hyperlipidemia and for polyuria, as well as a rating greater than 40 percent for service-connected diabetes mellitus (type II) with obesity.  


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant (Veteran) or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in July 2015 the Board received a statement from the Veteran in which he indicated that he wished to withdraw his appeal.  In light of the Veteran's request to withdraw his appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


